Citation Nr: 1110931	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of shrapnel wounds of the left leg, currently rated as 10 percent disabling.

3.  Entitlement to an earlier effective date for the award of a compensable rating for scars of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was previously before the Board in February 2009 at which time the Board remanded the claims for additional development, which has been completed.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was or is capable of working, has no impairments of thought process or judgment, maintains a satisfactory relationship with his wife, has gradually increased his interaction with friends, and has reduced his alcohol intake.

2.  The Veteran's scars do not cover more than 12 square inches of the left leg and there is no evidence of a disability involving Muscle Group XIV.

3.  The Veteran's initial claim for an increased rating for residuals of shrapnel wounds to the left leg  was received on May 27, 2003; no informal claims were received within on year prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating grater than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2010).

2.  The schedular criteria for a rating in excess of 10 percent for the Veteran's service-connected residuals of shrapnel wounds of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R.  § 3.102; 3.159; 3.321(b)(1); 4.7; 4.73, Diagnostic Code 5314 (2010); 38 C.F.R.   § 4.118, Diagnostic Codes 7801, 7804 (2008).

3.  There is no legal entitlement to an effective date earlier than May 27, 2003 for the award of the 10 percent rating for residuals of shrapnel wounds to the left leg.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that no symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

A.  PTSD

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA examination in June 2005.  The examiner reviewed prior treatment records and VA examinations.  The Veteran reported sleep difficulties, hypervigilance, and a startle response but no recent flashbacks, no close friends, no relationship with his mother, and minimal contact with his daughter.  The relationship with his wife was not discussed.  He avoids crowds and has suicidal and homicidal ideation with a history of attempted suicide.  He avoids interaction with coworkers and has occasionally walked off the job in anger.  His hobbies include fishing once per month or less.  He drinks 12 to 18 beers a day and noted signs of depression.

The examiner reported that he was well groomed, anxious, guarded, and dysphoric with no evidence of a thought disorder but little insight.  The diagnosis was PTSD with some depressive features and alcohol dependence.  A GAF score of 50 was assigned.

Based upon this examination, the Board cannot find that a rating in excess of 50 percent is warranted as the examination fails to show evidence of deficiencies in most areas.  While the Veteran has expressed some impaired impulse control, i.e. walking of the job in anger, and relationship issues with family, he was well-groomed, continued to work, did not have a thought disorder, and was recently married.  The GAF of 50 indicates serious symptoms of PTSD that the Board believes are adequately compensated under the criteria for a 50 percent rating.

The Veteran had another VA examination in October 2006.  The examiner did not review the claims file; however, because the examination was ordered to determine the current severity of the Veteran's PTSD, the Board finds that the oversight is not prejudicial to the Veteran.

The Veteran reported having flashbacks several times per day and continued alcohol use, sleep problems, hypervigilance, isolation, and avoidance symptoms.  His marriage was fine but he had little contact with his daughter.  He continued to work.  The examiner noted that the Veteran was well groomed, slightly agitated and irritable, and had no impairments of memory or thought process.  No suicidal or homicidal ideation was present.  The diagnosis was PTSD with alcohol and marijuana dependence with a GAF of 50 for PTSD and 35 for alcohol and marijuana dependence.  The examiner noted severe social and family dysfunction.

Based upon this examination, the Board cannot find that a rating in excess of 50 percent is warranted as the examination fails to show evidence of deficiencies in most areas.  The Veteran was well-groomed, continued to work, did not have a thought disorder, and was recently married.  The GAF of 50 indicates serious symptoms of PTSD that the Board believes are adequately compensated under the criteria for a 50 percent rating.

Finally, the Veteran had a VA examination in July 2009.  The examiner reviewed the claims file.  The Veteran said that there have been no noteworthy changes since his prior VA examination.  He runs errands with his wife on a daily basis and has friends visit weekly.  His relationships with his mother and daughter are poor.

The Veteran reported reduced alcohol consumption, a decrease in flashbacks, and the following symptoms: depression, isolation, avoidance of triggers, avoidance of people, loss of interest in recreational activities, hyperarousal, sleep disturbance, concentration and memory problems, hypervigilance, some hallucinations, and startle response.  No suicide attempts were made in the last two years and he denied current suicidal ideation.  The Veteran said he was laid off in December 2008 due to lack of work.  Prior to the lay-off, his attendance was good.  Importantly, the company tried to hire him back at a lower wage but he refused.

The examiner found no impairment of thought process or judgment, no obsessive or ritualistic behavior, no current suicidal or homicidal ideation, and fair impulse control.  The diagnosis was PTSD, depression NOS, and alcohol dependence with a GAF of 50 for PTSD, 55 for depressive disorder, and 50 for alcohol.

In the discussion, the examiner said the Veteran appeared to be using less alcohol to medicate his PTSD.  Based upon the satisfactory relationship with his wife, weekly interaction with friends, ability to work despite being laid off, reduced interest in recreational activity, and strained relationship with his daughter, the examiner found that the Veteran best meets the criteria of occupational and social impairment with reduced reliability and productivity.

Based upon this examination, which appears to show improvement in the Veteran's PTSD symptoms, the Board cannot find that an increased rating is warranted.  Specifically, the report states that the Veteran reduced his alcohol consumption, increased his interaction with others, is capable of working, has good judgment and thought process, has experienced a decrease in flashbacks, and has a satisfactory relationship with his wife.  Further, the examiner found that the condition causes only reduced reliability and productivity and assigned a GAF of 50, indicating serious symptoms, which the Board finds is adequately addressed in the criteria for a 50 percent rating.  Therefore, the Board cannot find that the examination supports a finding of occupational and social impairment with deficiencies in most areas.  A rating in excess of 50 percent is not warranted.

It is important for the Veteran to understand that without some problems associated with his PTSD, the current 50% evaluation (a significant disability evaluation) could not be justified, let alone a higher evaluation.  The Veteran appears to cite the problems that provide the basis for his 50% evaluation in arguing that he is entitled to a higher evaluation. 

Based upon the totality of the evidence, the Board finds that a rating in excess of 50 percent is not warranted.  The evidence does not show that the Veteran has suffered symptoms of the severity to result in occupational and social impairment with deficiencies in most areas.  The majority of the evidence shows that the Veteran was working, or capable of working, had no impairments of thought process or judgment, maintained a satisfactory relationship with his wife, and gradually reduced his alcohol intake.  The evidence does not show symptoms such as obsessional rituals; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  Id.

Consequently, because the evidence does not show occupational and social impairment with deficiencies in most areas, the Veteran's claim must be denied.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).

The Board must note that the Court has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities." Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Comer v. Peake, the U.S. Court of Appeals for the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits." 552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Because there is no cogent evidence of unemployability due to the Veteran's service-connected disability (or disabilities) in the claims file, the Board cannot conclude that entitlement to a TDIU rating was raised by the record.  See 38 C.F.R. § 4.16(a) (2009) (stating that TDIU rating may be assigned where veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities " (emphasis added)); Comer, supra.  As noted above, the Veteran was laid off, not fired due to disability, and the company wanted to bring him back, at a lower wage, which the Veteran clearly did not want to do, indicating TDIU has not been raised by this record.

B. Residuals of Shrapnel Wounds, Left Leg

The Veteran seeks an increased rating for his service-connected shrapnel wounds of the left leg, which have been rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804 (effective prior to October 23, 2008), superficial scars.  The Board is cognizant that certain diagnostic codes for the evaluation of skin disabilities were modified effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2005, several years prior to the regulatory changes.

It is noted that the maximum rating provided for under DC 7804 is 10 percent.  However, the Veteran may be entitled to a rating in excess of 10 percent under 38 C.F.R. § 4.118, DC 7801.  Under  DC 7801, (scars other than scars of the head, face, or neck, that are deep or cause limited motion), a 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (1).  A deep scar is one associated with underlying soft tissue damage.  Note (2).

The Veteran had a VA examination in June 2005.  The examiner did not review the claims file; however because the examination was conducted to determine the current severity of the service-connected residuals of shrapnel wounds of the left leg, the examiner's oversight is not prejudicial to the Veteran.

The Veteran reported pain in his legs, which he attributed to the shrapnel wounds, and said that the pain hinders his ability to keep up with his regular employment duties.  The physical evaluation revealed scars measuring 3 cm by 0.2 cm, 5 cm by 0.5 cm, and 2 cm by 0.4 cm, all in the thigh area.  The scars were level and nontender to palpation.  The examiner found no evidence of disfigurement, ulceration, adherence, instability, tissue loss, keloid, hypo or hyperpigmentation, abnormal texture, or limitation of motion due to the scars.  

Examination of the thigh, or Muscle Group XIV, showed that the Veteran could move with comfort, endurance, and strength.  The examiner noted shrapnel in the leg but found no palpable wounds or muscle defect.  Testing showed normal range of motion (ROM) of the knees and ankles, bilaterally, with no limitations on repetitive motion.

Also noted were painful calluses on the Veteran's feet which limit his ability to participate in activities.  However, the examiner found that the Veteran's foot pain has absolutely no relationship to the scars or superficial wounds.  He has no severe muscle damage in any area that would result in problems of his feet.  Therefore, the examiner opined that the calluses on the feet are not related to the leg wounds.

The Veteran had another VA examination in October 2006.  The examiner reviewed the claims file.  The Veteran continued to report foot pain and complained of left leg fatigue, which causes problems when walking and standing.  The examination revealed a slightly antalgic gait favoring the left leg.  The examiner noted four scars measuring as follows: 2.75 in. by 0.25 in.; 2.75 in. by 0.25 in.; 2 in. by 0.25 in.; and 1.75 in. by 0.25 in.  Only one scar was tender to palpation.  No scar caused disfigurement, ulceration, adherence, instability, tissue loss, keloid, hypo or hyperpigmentation, abnormal texture, or limitation of motion.  Testing revealed normal ROM of the left knee with no limitation on repetitive motion.  In the assessment, the examiner stated that the residuals of the shrapnel wounds do not affect muscular strength or reflexes.  While the Veteran complained of fatigue of the quadriceps muscles, no fatigue was found on repetitive motion testing.

The Veteran had a VA examination in June 2010.  The examiner reviewed the claims file.  The Veteran reported intermittent weakness and some pain when bearing weight on the left leg.  He also noted pain and calluses of the feet, which he believes stem from abnormal weight bearing on the right foot.  He reported some weakness of the left lower extremity but that the leg does not give way and does not cause falls.  He said he has never been incapacitated by the sensation of weakness of the left leg, pain in the left leg, or pain in the feet.  He was laid off in 2009 and has not returned to work.  Because of the pain and weakness, the Veteran avoids activities that require prolonged walking or standing.

The examination revealed 5 scars measuring as follows: 2.5 in by 0.25 in; 2 in by  0.25 in.; 1.5 in by 0.25 in; 0.5 in. by 0.125 in.; and 2 in. by 0.25 in.  All scars were slightly recessed, slightly hypopigmented, and nontender to palpation, with no evidence of disfigurement, ulceration, adherence, instability, tissue loss, keloid, hyperpigmentation, abnormal texture, or limitation of motion.

Muscle strength, tone, and posture were normal.  The muscles showed no atrophy.  Sensory testing was normal in both lower extremities including pain, temperature, and touch sensation.  Vibratory sense was reduced in both toes but normal at the ankles.  Position sense was normal.  The Veteran walked normally.  Reflexes of the knees were 1-2+ and trace at the ankles.  Examination of the feet revealed extensive onychomycosis of all nails on both feet as well as large prominent callus formation over the first and fifth metatarsophalangeal joints bilaterally.

The examiner stated that there was no evidence on neurological examination of weakness or of significant sensory impairment or reflex changes in the lower extremities.  

Based upon a thorough review of the evidence, the Board finds that an increased rating is not warranted for the Veteran's service-connected residuals of shrapnel wounds to the left leg.  The Veteran is currently assigned the maximum rating provided under DC 7804 for superficial, tender scars.  A rating in excess of 10 percent is not warranted under DC 7801 because the scars do not cover an area exceeding 12 square inches.  38 C.F.R. § 4.118.

The Veteran argues that in addition to his rating for scars that he should be rated for injuries to Muscle Group (MG) XIV, the anterior thigh muscle group.  Injuries to MG XIV are rated under 38 C.F.R. §  4.73, DC 5314, which states that muscles of the anterior thigh group govern extension of knee; simultaneous flexion of hip and flexion of knee, postural support of body, and synchronizing the hip and the knee.  MG XIV consists of the sartorius; rectus femoris; vastus externus; vastus intermedius; vastus internus; and tensor vaginae femoris.  Moderate disability of MG XIV warrants a 10 percent disability rating; moderately severe muscle disability warrants a 30 percent disability rating; and severe muscle disability warrants a 40 percent disability rating.

Unfortunately, despite the Veteran's complaints of occasional weakness and fatigue of the lower extremity, VA examiners found normal strength and muscle tone of the left thigh, normal posture, and normal ROM of the knee.  Neurological testing was normal, providing more evidence against this claim.

In addition to the medical evidence, the Board considered "buddy statements"; which indicate that the Veteran has had difficulties walking since returning from Vietnam.  The statements refer to problems with the Veteran's feet and left leg and knee problems.  While the Board acknowledges that laypersons are competent to report observations, such as the Veteran's limp, they are not competent to report the etiology of the limp as they did not observe the injury or illness causing the limp.  In this regard, the Court of Appeals for Veterans Claims (Court) recently emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In this case, the Veteran has distinct disabilities of the left thigh and both feet, thus the limp cannot be readily attributed to one disability or the other simply by lay observation.  Thus, the lay statements are of little probative value in this case. 

Regarding the Veteran's complaints of foot pain and any possible relationship between the foot pain and residuals of the shrapnel wounds to the left leg, the June 2005 examiner stated that the foot pain and calluses are not related to the leg wounds.  Therefore, an increased or separate rating for the feet is not warranted as secondary to the service connected residuals of the shrapnel wounds to the left leg.

In sum, the Board finds that the evidence weighs against the assignment of a separate rating for injuries to MG XIV as the competent and credible evidence fails to show a current muscle disability.  The lay statements are outweighed by the examinations cited above. 

For all the foregoing reasons, the Board finds that a rating greater than 10 percent for the Veteran's residuals of a shrapnel wound to the left leg is not warranted at this time.  Therefore, the claim is denied. 

The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert , 1 Vet. App. 49; 38 C.F.R. § 3.102.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the evidence and schedular criteria provided for PTSD and residuals of a shrapnel wound to the left leg.  The evidence does not show that either condition has substantially interfered with employment.  As noted above, the Veteran worked until he was laid off from his job.  He specifically indicated that his residuals of shrapnel wounds to the left leg have never caused incapacitation.  The evidence does not show that PTSD has otherwise substantially interfered with his employment.  Neither condition has required frequent periods of hospitalization.  Consequently, the Board finds that the assigned schedular evaluations are adequate and that referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Thun, 22 Vet. App. 111, 114-15; Bagwell v. Brown, 9 Vet. App. 337 (1996).

Earlier Effective Date

The RO granted service connection and a noncompensable evaluation for residuals of shrapnel wounds to the left leg in August 1988.  On May 27, 2003, the RO received the Veteran's claim seeking an increased, compensable rating for this disability.  A 10 percent rating was granted in July 2003, effective the date of claim, based upon a June 2003 VA examination report.  He did not appeal.  In December 2003, the Veteran filed a new claim seeking an increased rating, which was denied in February 2004.

The RO received the Veteran's current increased rating claim in May 2005.  Based on a June 2005 VA examination, the RO reduced the rating to zero percent, effective May 1, 2006.  The Veteran appealed and the RO reinstated the 10 percent rating in May 2009, effective May 1, 2006.  Consequently, it appears that the Veteran has been continuously rated as 10 percent disabled for his service-connected residuals of a shrapnel wound to the left leg since May 27, 2003.

In June 2009, the Veteran submitted a notice of disagreement (NOD) with the May 2009 rating decision.  The NOD states that the Veteran wants a higher rating and an earlier effective date for any claims assigned an increased rating in the May 2009 decision.  However, the Board points out that the Veteran was not assigned an increased rating for his service-connected residuals of shrapnel wounds to the left leg during the pendency of his claim.  The RO merely reinstated the prior 10 percent rating; however, the Board will briefly address effective date matters.

For increased rating claims, the effective date will be the earliest date factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Where a formal claim has already been allowed, certain submissions such as a report of examination or hospitalization by the VA will be accepted as an informal claim.  38 C.F.R.             §§ 3.157(b)(1)-(b)(3).  Additionally, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

As noted above, the RO granted service-connection and a noncompensable evaluation for residuals of shrapnel wounds to the left leg in 1988.  The Veteran filed his first claim seeking an increased rating for the disability in May 2003.  The RO received no correspondence within one year prior to this date that could be construed as an informal claim.  Further, VA outpatient treatment records dated within one year prior to this date fail to show the criteria necessary for a compensable rating.  In July 2003, the RO granted the currently assigned 10 percent rating based upon the June 2003 VA examination and assigned an effective date of May 27, 2003, the date of claim.  Consequently, since the evidence does not show that an increase in disability occurred within one year prior to the date of claim and since the RO did not receive any correspondence that could be construed as an informal claim dated within one year prior to the receipt of the formal claim seeking an increased rating, an effective date prior to May 27, 2003 for the assignment of the 10 percent rating for residuals of shrapnel wounds to the left leg is not warranted.

Since no subsequent claims seeking an increased rating have been granted, including the one currently on appeal, no further discussion is warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in September 2006 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate increased rating claims and of his and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in November 2006 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted "buddy statements" and attended multiple VA examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


